     Zein E. Obagi, Jr. (State Bar No. 264139)
 1   zo@obagilaw.com
     OBAGI LAW GROUP, P.C.
 2   811 Wilshire Blvd., Ste. 1709
     Los Angeles, CA 90028
 3   Telephone: (424) 284-2401
 4   Attorney for Plaintiff
     ROGER PHELPS
 5
     Lindsay E. Hutner (SBN 238998)
 6   hutnerl@gtlaw.com
     Jonathan S. Sack (SBN 271286)
 7   sackj@gtlaw.com
     GREENBERG TRAURIG, LLP
 8   Four Embarcadero Center, Suite 3000
     San Francisco, CA 94111
 9   Telephone: (415) 655-1300
10
                                                                          JS-6
     Attorneys for Defendants
     MATHESON TRI-GAS, INC.;
11   PAUL CIVITARESE; PETER BALKE
12                               UNITED STATES DISTRICT COURT
13         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
14

15   ROGER PHELPS,                                Case No.: 8:18-cv-00838-JVS- KES
16                                                COURT ORDER DISMISSING
                      Plaintiff,                  COMPLAINT WITH PREJUDICE
17                                                AND RESERVING JURISDICTION
             v.                                   FOR 18 MONTHS
18

19   MATHESON TRI-GAS, INC.; PAUL
     CIVITARESE; PETER BALKE; and
20   DOES 1-50, Inclusive,
21
                      Defendants.
22

23

24

25

26

27

28
     Phelps v. Matheson Tri-Gas, Inc.         -1-                   8:18-cv-00838-JVS-KES
                                          COURT ORDER
 1                                      COURT ORDER
 2            GOOD CAUSE APPEARING THEREFOR, upon the parties’ stipulation and
 3   notice that they have confidentially settled this action, the Court hereby:
 4       1. DISMISSES the complaint herein with prejudice; and
 5       2. RESERVES jurisdiction to enforce provisions of the settlement agreement for
 6           18 months. The Court will hear any party’s request for enforcement of the
 7           settlement agreement on noticed motion.
 8           IT IS SO ORDERED.
 9

10

11

12
     Dated: December 04, 2018                      _____________________________
                                                   HON. JAMES V. SELNA
13                                                 U.S. DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Phelps v. Matheson Tri-Gas, Inc.         -2-                        8:18-cv-00838-JVS-KES
                                          COURT ORDER
